
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 366
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2011
			Ms. Lee of California
			 (for herself, Ms. Bordallo, and
			 Mr. Lewis of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Passport Month.
	
	
		Whereas through international travel, people of the United
			 States can individually play a major role towards improving foreign relations
			 by building bridges and making connections with citizens of other
			 countries;
		Whereas interacting with the global community inspires
			 United States citizens to reflect on the diverse multi-cultural background that
			 has defined the Nation as a great country of cooperation and progress;
		Whereas having a passport and traveling abroad creates
			 connections and promotes understanding with the global community, supporting
			 goodwill throughout the world, and opening the doors to increased peace,
			 tolerance, and acceptance;
		Whereas having a passport and traveling abroad opens up a
			 preponderance of educational opportunities and experiences for people in the
			 United States of all ages;
		Whereas having a passport and traveling abroad enables
			 United States citizens to see first-hand the effect of the Nation on the world,
			 including the tremendous amount of humanitarian aid given by the United States
			 through both public and private sectors;
		Whereas having a passport and traveling abroad reminds
			 people in the United States that they are members of a global family and gives
			 them opportunities to mend rifts around the world;
		Whereas it is estimated that fewer than 30 percent of
			 eligible people in the United States have passports, thereby limiting their
			 ability to travel outside the United States;
		Whereas in 2008, and again in 2009, the number of
			 passports issued to people of the United States dropped significantly, and in
			 2010 the number of passports issued to people of the United States showed only
			 a slight increase over the number issued in 2009, indicating a need for renewed
			 focus on obtaining passports;
		Whereas in 2010, the number of trips outside of the United
			 States made by United States citizens dropped by 11 percent from 2009;
		Whereas the Western Hemisphere Travel Initiative has
			 created new requirements for citizens traveling by land or sea from Canada,
			 Mexico, Bermuda, and the Caribbean;
		Whereas the Department of State introduced the Passport
			 Card to provide a new method of identification for citizens traveling by land
			 or sea from Canada, Mexico, Bermuda, and the Caribbean;
		Whereas the more United States citizens travel abroad, the
			 more they will experience opportunities to increase their understanding of the
			 world and the role the United States plays in it;
		Whereas the creation and support of a “National Passport
			 Month” signals to people in the United States the important role they can play
			 as ambassadors for the Nation by serving as agents of understanding, tolerance,
			 and mutual respect; and
		Whereas travel publishers along with travel editors from
			 the most prestigious media outlets in the United States, student travel
			 organizations, and book sellers have designated September as “National Passport
			 Month” to educate the public about the importance of having a passport and the
			 positive impact international travel has on individuals: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of “National
			 Passport Month”;
			(2)requests that the
			 President issue a proclamation calling on the Federal Government, States,
			 localities, schools, nonprofit organizations, businesses, other entities, and
			 the people of the United States to observe “National Passport Month” with
			 appropriate ceremonies, programs, and activities; and
			(3)encourages media
			 organizations to participate in “National Passport Month” and to help inform
			 the people of the United States about the importance of obtaining
			 passports.
			
